 In the Matter of SIERRA MADRE-LAMANDA CITRUS ASSOCIATION ANDBENJAMIN H. BETZ, AN INDIVIDUAL DOING BUSINESS AS BETZ PACKINGCOMPANYandCITRUS PACKING HOUSE WORKERS UNION, LOCAL No20766Case No. C-1112.-Decided April 23, 1940Citrus Fruit Packing Industry-Employee:agricultural laborer : individualsemployed by cooperative packing house or plant in packing of citrus fruitsnot employed as agricultural laborers;seasonalemployees-Settlement Agree-ment:not given effect where unfair labor practices occurred subsequent to;findings and order based on events occurring before andafter-Employer:contracting parties one of whom is vested with complete control of employmentand the other who controlled places where employees worked, supplied themoney for their pay, retained control over employment to extent that personsit objected to were not hired and who supervised and inspected the work areemployers within the meaning of Section 2(2) of theAct-Interference, Re-straint,and Coercion:anti-union speech ; anti-union statements;expressedopposition to labor organization;misrepresenting jurisdiction of the Board andpurposes of the Act toemployees-Discrimination:refusals to reinstate anddischarges,for unionactivity-Regular and Substantially Equivalent Employ-ment:employee given employment elsewhere by one of the respondents foundnot tobe-Reinstatement Ordered-Back Pay: awarded.Mr. David Sokol,for the Board.Mr. Ivan G. McDaniel,of Los Angeles, Calif., for the respondents.Mr. J. W. Schofield,of Pasadena, Calif., for the Union.Mr. Edwin L. Swope,ofcounselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Citrus PackingHouseWorkers Union, Local No. 20766, herein called the Union, theNational Labor Relations Board, herein called the Board, by itsRegional Director for the Twenty-first Region (Los Angeles, Cali-fornia), issued its complaint dated September 19, 1938, againstSierraMadre-Lamanda' Citrus Association, Pasadena, California,herein called respondent Sierra, and Benjamin H. Betz, an indi-vidual, doing businessas BetzPacking Company, Monrovia, Cali-fornia,herein called respondentBetz,allegingthat the respondents23 N. L.R. B., No. 13.143 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad engaged in and were engaging in unfair labor practices affect-ing commerce within the meaning of Section 8 (1), (3), and (5) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.Copies of the complaint and accompany-ing notice of hearing were duly served upon the respondents andthe Union.The complaint alleged in substance: (1) that on or about May24, 1937, and September 20, 1937, and thereafter, the respondentsrefused to bargain collectively with the Union as the exclusive rep-resentative of their employees in an appropriate unit; (2) that therespondents discriminated in regard to the hire or tenure of employ-ment of 15 of their employees, named in the complaint,' because oftheir union affiliation and organizational activity, thereby discourag-ing membership in the Union; and (3) that by these and other actsthe respondents interfered with, restrained, and coerced their em-ployees in the exercise of the right to self-organization and to engagein concerted activities for mutual aid and protection.On October1, 1938, the respondents filed a joint answer denying that they hadengaged in the unfair labor practices alleged in the complaint. Inaddition, the respondents' answer set forth as separate and specialdefenses: (1) that their employees are all "agricultural laborers"within the meaning of Section 2 (3) of the Act and are thereforeexempt from the jurisdiction of the Board; (2) that the respondentsare not engaged in commerce within the meaning of the Act; (3)that the Board is barred by laches from proceeding with this case;and (4) "that another action is pending between the parties heretoinvolving some of the issues involved in these proceedings and saidaction has not been determined by the Board."Pursuant to the notice, a hearing was held in Los Angeles, Cali-fornia, on October 3, 4, 6, 7, 8, and 10, 1938, before Gustaf B. Erick-son, the Trial Examiner duly designated by the Board.The Board,the respondents, and the Union were represented by counsel andparticipated in the hearing.Full opportunity to be heard, to exam-ine and cross-examine witnesses, and to introduce evidence bearingupon the issues was afforded to all parties.During the hearing, upon motion of the Board's counsel, theTrial Examiner dismissed the allegations in the complaint that therespondents had refused to bargain collectively with the Union andthat the respondents had discriminated with regard to the hire andtenure of employment of Sophie Nally and, Anna Cotter.Duringthe course of the hearing, the Trial Examiner made other rulings'The persons so named are as follows:Doliie Armstrong,Anna Cotter,LaVere Imray,Harold Imray, Anna Jesseman,Charles A. Lalla, Dorothy Lewis, Meretta Miller, MayMutza, Sophie Nally, John Schofield,Harold R. Siebold, Philip Somerlott, Edith Stein,and It. E. Tennery. SIERRA MADRE-LAMANDA CITRUS ASSOCIATION145on motionsand objections to the admission of evidence.The Boardhas reviewed these rulings and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.The Trial Examinerreserved decision on certain other rulings for his IntermediateReport.After the close of the hearing the respondents filed.a brief with theTrial Examiner.On December 29, 1938, the Trial Examiner issuedhis Intermediate Report, copies of which were duly served on therespondents and the Union, finding that the respondents had engagedin, and-were, engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (1) and (3) and Section 2 (6) and(7) of the Act.He recommended that the respondents cease anddesist from engaging in such unfair labor practices and take certainaffirmative action to remedy the situation brought about by the un-fair labor practices found.The Trial Examiner in his Intermediate Report also made rulingson motions and objections to the admission of evidence upon whichhe had reserved decision during the hearing.Among these rulingswas one denying certain motions made by the respondents at thecommencement of the hearing to dismiss the proceedings for the samereasons given as special defenses in the answer.We affirm thisruling.The Board finds no merit in the respondents' contentionsthat this proceeding is barred by laches,2 and "that another actionispending between the parties hereto involving some of the issuesinvolved. in these proceedings ,and said action has not been determinedby the",Board." 3The reasons for affirming the Trial Examiner'sruling, denying the respondents' motion to dismiss upon the groundsthat all their employees are "agricultural laborers" and that theyare not engaged in commerce within the meaning of the Act, areset forth below.At the commencement of the hearing, the parties stipulated thatcertain exhibits, concerning the jurisdiction of the Board in thiscase, which had been introduced in evidence by the Board in anothercase entitledMatter of North Whittier Heights Citrus AssociationandCitrus Packing House Workers Union, Local 41091,'be con-sidered a part of the record in the instant case, except that the re-spondents reserved the right to object to the admission in evidenceof each exhibit as it was introduced by the Board if they believed2 SeeMatter of Colorado Milling and Elevator CompanyandDenver Trades and LaborAssembly, 11 N. L. R. B. 20.8 The respondents are referring to a case entitledMatter ofSierraMadre-LamandaCitrusAssociation andCitrus Packing House Workers Union Local 20766,Case No R-309.The record in said case discloses that on June15, 1938, theBoard granted a request madeby the Union to withdraw its petition for an investigation and certification of representa-tives and ordered the case closed.410 N L R B 1269,enf'd inNorth Whittier Heights CitrusAssociationvW. L. R. B.,109 F.(2d) 76(C. C. A. 9). 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the exhibit was immaterial or incompetent.Thereafter, theBoard introduced in evidence Board Exhibit Nos. 8 to 25, inclusive,and 27 and 28, in theNorth Whittiercase, which were marked BoardExhibit Nos. 3A to S in the instant case.The respondents objectedto the admission in evidence of each of the above exhibits on theground that they were incompetent and immaterial. The TrialExaminer reserved ruling upon these objections. In his IntermediateReport he received all these exhibits in evidence. In accord withour decision in theNorth Whittiercase,Board Exhibit Nos. 3E toH, both inclusive, and 3-0 to S, both inclusive, will be admitted; 5and Board Exhibits Nos. 3A to D, both inclusive, and 31 to N, bothinclusive, will be excluded."During the hearing the parties stipu-lated that the testimony of certain witnesses, concerning the juris-diction of the Board in the instant case, which was offered inMatter,o of Sierra Madre-Lamanda Citrus AssociationandCitrus PackingHouse Workers Union Local 20766,7herein referredto asCase No.R-309, together with all objections thereto, be considered a part ofthe record in the presentcase.In his Intermediate Report the TrialExaminer received said testimony in evidence in the instant case.We have reviewed the rulings of the Trial Examiner and find thatno prejudicial errors were committed.The rulings are herebyaffirmed except as noted above.On February 6, 1939, the respondents filed exceptions to the Inter-mediate Report and requested permission to argue orally beforethe Board. Subsequently the respondents filed a brief with the Boardin support of their exceptions.Pursuant to notice served on therespondents and the Union, oralargumentwas had before the BoardinWashington, D. C., on October 3, 1939. The respondents wererepresented by counsel and participated in the oral argument.The Board has considered the exceptions and the briefs, and, in sofar asthe exceptions are inconsistent with the findings,conclusions,and order set forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSRespondent Sierra is a corporation organized under the CooperativeMarketing Association laws of California, and has its principal officeand place of business in Pasadena, California.Two hundred andg These correspond to Board Exhibit Nos. 12 to 16, both inclusive, and 27and 28, intheNorth Whittiercase.6These correspond to Board Exhibit Nos. 8 to 11, both inclusive, and 17 to 22, bothinclusive, in theNorth Whittiercase.°Case No. R-309. SIERRA MADRE-LAMANDA CITRUS ASSOCIATION147sixteen citrus fruit growers comprise the membership of respondentSierra.They own, among them, a total of 1,943 acres of orchard land,of which about 61 acres are grapefruit, and the remainder is aboutequally divided between oranges and lemons.Respondent Sierra is.engaged in the business of fumigating, spraying, and dusting the-citrus fruit groves of its members, in picking the fruit, and in washing,grading, and packing the fruit for shipment and market.Upon ap-plying for membership in respondent Sierra, each grower becomesbound by its bylaws, rules, and regulations.The activities of respondent Sierra involve two departments, theorange department and the lemon department," the latter handlingboth lemons and grapefruit.The packing of oranges is carried on atabout the same time as the picking.The orange department works onnavel oranges from late December or early January to sometime inApril, and on Valencia oranges from May to about October. It ispractically shut down from October until late December or early Janu-ary.The grapefruit season corresponds roughly to that for Valenciaoranges; and lemons are picked and packed to some extent during theentire year, but in the lemon department the period from June toNovember shows the least activity.Respondent Sierra, together with other and similar local associa-tions, is affiliated with a district exchange, the Semi-Tropic FruitExchange.There are 25 similar district exchanges throughout Cali-fornia, each being a corporation having as its members a representa-tive selected by each of the local associations.Respondent Sierra hasa written agreement with its district exchange providing that all thefruit controlled by respondent Sierra is to be marketed through thedistrict exchange.This contract with the district exchange specifi-cally refers to and embodies the agreement which is in turn enteredinto by the district exchange and the California Fruit GrowersExchange.The California Fruit Growers Exchange is also a corporationorganized under the laws of California and each district exchange isentitled to one representative on its board of representatives.Theagreement between the California Fruit Growers Exchange, and itsdistrict exchanges establishes the former as the general agent of eachdistrict exchange in all matters concerning `the marketing of citrusfruits.In accordance with these agreements all the fruit controlled byrespondent Sierra is marketed through its district exchange and theCalifornia Fruit Growers Exchange.Each shipment of fruit by railismade in the name of the California Fruit Growers Exchange asboth the consignor and consignee, and the bill of lading is delivered to8Oranges and lemons are packed in separate packing houses. 148 ' DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe California Exchange.During the 12-month period ending Octo-ber 31, 1937, the California Fruit Growers Exchange and its affiliatedassociations produced nearly 24 million boxes of citrus fruits, repre-senting 75 per cent of the oranges, 92 per cent of the lemons, and 78per cent of the grapefruit produced in California.For the yearending October 31, 1938, it was estimated that members of local asso-ciations affiliated with the California Fruit Growers Exchange wouldproduce approximately 77 per cent of the oranges, 92 per cent of thelemons, and 74 per cent of the grapefruit produced, in,California andArizona.9It was estimated that during the two citrus seasons, 1936-37 and1937-38, the destination of all the fruit produced in California wouldbe as follows :OrangesPer centShipped in interstate commerce------------------------------70Shippedin intrastate commerce-----------------------------15Otherwisedisposedof----------------------------------------15LemonsPer centShippedin interstate commerce-------------------------------72Shipped inintrastatecommerce-------------------------------13Otherwisedisposedof---------------------------------------15GrapefruitPer centShipped in interstate commerce------------------------------- 41Shipped in intrastate commerce orOtherwise disposed ofThe fruit listed as "otherwise disposed of" is converted into variousmanufactured products, donated to charity, or otherwise eliminatedfrom the market.The California Fruit Growers Exchange has built up a sales organ-ization that, under direction from its headquarters in Los Angeles,covers the United States, Canada, and a number of foreign markets.District sales offices are maintained in 57 of the larger cities of NorthAmerica, and there are 32 additional suboffices in smaller centers.Advertising campaigns featuring the trade-mark "Sunkist," are con-ducted throughout the United States, and in Canada and GreatBritain, and advertisements in periodicals, recipe books, consumereducational material, and dealer displays are circulated all over theworld.The agreement between the California Exchange and the districtexchanges lists as one of its principal purposes and objects, "That thebusiness engaged in, being interstate in character, to secure at alltimes full compliance with the laws of the United States concerningInterstate Commerce . . ."9About 75 per cent of Arizona citrus acreageis also affiliated with the California FruitGrowers Exchange in the marketing of its fruit. SIERRA MADRE-LAMANDA CITRUS ASSOCIATION149Figures as to respondent Sierra's own pack covering the past fewseasons areas follows :Past 6-year1936-37 season(actual1937-38 season(esti-periodfigures)mated figures)(estimatedfigures)Total pro-Shipped inTotal Pro-Shipped inShipped induction ininterstateduction mInterstateinterstateboxescommerceboxescommercecommerceOranges-----------------------------------65,026Per cent80113,667Per cent80Per cent79Lemons __________________________________110,08375119,1587565Grapefruit_________________________________28,9124127,6824045The Betz Packing Company, an individually owned business en-gaged principally in the business of supplying labor to packing asso-ciations, operates throughout the State of California and has itsprincipal offices at Monrovia, California.On June 11, 1937, respond-ent Betz and respondent Sierra entered into a contract in which re-spondent Betz agreed to accept oranges at the receiving end ofrespondent Sierra's packing house "and perform all usual operationswithin and through the house including lidding and delivering tocold storage but not including separating or other work made neces-sary on account of frost damage." The contract also provided thatallwork was to be under the supervision of respondent Sierra andto its "satisfaction at all times."Respondent Betz was to receive adetermined price payable weekly for each box of oranges packed.This contract expired when the Valencia orange season ended in thelatter part of August 1937.On October 13, 1937, respondent Betz and respondent Sierra en-tered into two contracts, one covering the lemon department and theother covering the orange department, in which respondentBetz, "asan independent contractor and not as" the respondent Sierra's agent,agreed to handle the packing of all oranges, lemons, andgrapefruitdelivered to respondent Sierra's packing houses during the 1937-38navel orange season and the 1937-38 lemon and grapefruitseason.The contracts provided that respondent Betz was to employ and havefull supervision and control of all labor involved.Respondent Betzwas to receive a determined price for each box of oranges it packed,but as to the lemons and grapefruit respondent Sierra was to payrespondent Betz the actual cost of the labor plus determined handlingcharges.Respondent Sierra contends that between October 13, 1937, and thetime the contracts expired,10 respondent Betz had complete control ofIUThe contracts expired at the end of the orange,grapefruit,and lemon seasons in 1938.The record does not disclose the exact dates.283034-41-vol. 23-11 150DECISIONS OF NATIONAL LABOR' RELATIONS BOARDemployment in both departments.This raises a question as towhether either or both the respondents were employers of the em=the Act -provides that the term "employer" as used in the Act ".. .includes any person acting in the interest of an employer, directly orindirectly . . ." It is clear that during the period the October con-tracts were in force respondent Betz was the employer within Section2 (2) of the employees involved in this case.They were listed onrespondent Betz's pay roll and were paid and supervised by respond-ent Betz.Since respondent Sierra owned, managed, and otherwisecontrolled the packing houses in which the employees worked andsupplied the money with which they were paid, and since respondentSierra retained control over employment to the extent that personsrespondent Sierra objected to were not hired by respondent Betz,and, through its superintendent, supervised and inspected the workperformed by the employees and reported mistakes to respondentBetz, we find that for the duration of the October contracts respond-ent Sierra was also the employer within Section 2 (2) of the employ-ees involved in this case."II.THE EMPLOYEESINVOLVEDThe general categories of workers used by the respondent Sierraconsist of pickers, fumigators, sprayers, dusters, floor laborers, grad-ers, and packers.The pickers pick the fruit from the trees in the orchards ofrespondent Sierra's members and place it in field boxes.After thefruit is picked and put into field boxes, the grower himself generallyhauls the fruit to respondent Sierra's packing houses or plant, butrespondent Sierra furnishes the trucking facilities and charges itsmembers for their use. The fumigators perform the work of coveringthe trees with tents and running a gas vapor under the tent; thesprayers spray the trees with various insecticides ; and the dustersdust the trees with prepared chemical materials.11 SeeMatter of William Randolph Hearst, etc.andAmerican NewspaperGuild, SeattleChapter,2N. L. R. B. 530, enf'd as mod,N. L.R. B. v. Hearstat at,102 F.(2d) 658(C. C. A. 9) ;Matter ofC. A. Lund CompanyandNoveltyWorkers Union, Local1866, 6N. L. R. B. 423, enf'd asmod., N.L. R. B v.Lund at at,103 F. (2d) 815 (C. C. A. 8) ;Matter of Pennsylvania GreyhoundLines, Inc, GreyhoundManagementCompany, Corpo-rations,andLocal Division No. 1063 of the AmalgamatedAssociationof Street, ElectricRailway and Motor Coach Employees of America,1N L R.B 1, enf'dN. L.R. B. v.Pennsylvania Greyhound Lines, Inc.,et al.,303 U.S 272,rev'g 91 F. (2d) 178 (C. C. A. 3).The respondents contend intheir brief that under California law as established by localcourt decisions respondentBetz occupied the status of an independent contractor after theexecutionof the Octobercontracts.It is not necessaryto construe the State law becausewhether or not respondent Betz was an independentcontractorunder theOctober contractswithin the meaning of California law, both respondents are employerswithin themeaningof Section 2 (2) of the Act. SIERRA MADRE-LAMANDA CITRUS ASSOCIATION151When the fruit arrives at the packing houses it is handled by thefloor laborers.They receive the field boxes from the trucks, movethe fruit about through the various rooms of the packing house, anddump it into the washing tanks and onto the proper conveyor beltsor hoppers.The floor laborers do all the unloading, trucking, andhandling of the fruit in the packing houses, the stacking and loadingof the boxes of fruit which have been packed, and also unload andhandle the shooks (the component parts of the boxes) and make upand repair the packing boxes and picking ladders.The oranges unloaded on the receiving platform at the packingplant are first moved into storage rooms from where they are placedonto a conveyor belt and dumped into a presorter where all theleaves and trash are removed.From here the fruit travels into asoaking tank, passing between brushes which scrub each orange withsoapy water.Next the fruit goes into tanks containing a solution ofborax; then past rollers where the drops of water are taken off andinto the driers; then into the waxer where clear wax is applied; thento the presizer where the fruit too small to pack is eliminated; thento the graders for grading into first, second, standard, and culledgrades; and then to the bins where it is packed. The packers wrapthe fruit and place it in boxes which are put on the conveyor beltsand carried to the precooling room where the fruit is kept an averageof 10 days before being moved to market.Lemons and grapefruit are handled by the lemon-packing depart-ment in approximately the same way as oranges by the orange de-partment.A few of the lemon-packing operations are not so mech-anized as the corresponding operations of the orange department, thelemons and grapefruit being dumped into the soaking tank by hand.During the subsequent steps in the process through the lemon-packingdepartment the fruit is automatically moved from the soaking tankto the brushes; then to the disinfectant tank; then to the waxer; andthen to the sorting table.Lemons and grapefruit are graded accordingto color, and each box is packed with fruit of the same color. Theboxes filled with lemons or grapefruit move along the conveyor beltsand are at this time carried into an air-conditioned storage room.Asthe fruit reaches the proper color, the boxes are removed from thestorage room and the fruit is again placed on a grading belt, andfinally packed and stacked on the packing floor. After being properlyinspected it is moved into market.On an average day when navel and Valencia oranges and lemonsand grapefruit are being handled through the packing house anaverage crew consists of 47 floor helpers, 29 graders, 43 packers, and135 pickers.During the season in which fumigating or spraying is 152DECISIONSOF NATIONALLABOR RELATIONS BOARDdone there is at least one crew for each type of work, making a totalof 12 persons doing this work.All the individuals named in the complaint were employed aspackers, graders, or general packing-house laborers, and their dutieswere performed inside the packing plant or on the loading platforms.The respondents contend that all the employees are "agriculturallaborers."Section 2 (3) of the Act excludes "agricultural laborer"from the definition of the term "employee," and consequently from thejurisdiction granted to the Board.We are, in the present case, notconcerned with all the labor employed by the respondents.We areconcerned only with those who work in respondent Sierra's packinghouses.An examination of the above-described operations and functionsperformed by the respondents and of the duties of the employees hereinvolved clearly demonstrates that they are not agricultural laborerswithin the meaning of Section 2 (3).As stated above, respondentSierra is engaged at its packing plant in the business of receiving,handling, washing, grading, assembling, packing, and shipping citrusfruit.These services are performed in a large plant owned byrespondent Sierra, which is equipped with specialized machinery forthe mass-production handling and processing of citrus fruit.Theduties of the packing-house employees, like those of workers in otherindustrial plants, are coordinated with the operation of the machineswhich automatically handle and process the fruit.The respondents' business and the operations of the packing-houseemployees look not toward the production of fruit but toward itsmarketing.For the respondents to claim upon this record that thepacking-house employees are agricultural laborers, is to ignore thefundamental nature of their business.The work of the respond-ents carried on by the packing-house employees is not concerned withfarming operations.The production of the fruit is the business ofthe grower who delivers it to respondent Sierra.Thereafter theactivities of the respondents with relation to the fruit are part ofthe wholly separate business of marketing.The respondents argue that their activities are in reality the activ-ities of the growers themselves, that they are merely the instru-mentality which the growers employ to process and market their fruitas an incident of their general farming operations, and that hence thepacking-house employees are agricultural laborers since they areactually employed by the growers.The argument, however, is with-out merit.In the first place, the respondents are engaged in opera-tions which are not part of the fruit growers' ordinary activities.Secondly, the respondents are no mere instrumentality of the affiliatedgrowers.They are a wholly separate, legal entity having fixed con- SIERRAMADRE-LAMANDA CITRUS ASSOCIATION-153tractual obligations which the growers cannot at will alter.Underthe terms of the membership in the respondent Sierra and the agree-ments of the respondent Sierra with the California Fruit GrowersExchange and the district exchange, the growers completely relin-quish the preparation and marketing of their fruit to respondentSierra and the exchanges.They agree that all the fruit required byrespondent Sierra shall be marketed through it.The growers do noteven retain the right to determine when the fruit shall be picked.While the identity of the fruit passing through the plant is not lostuntil it is graded and recorded, the growers have no control over thefruit after it is delivered to the plant.They have nothing to do. withthe day-by-day management of the plant, and have no control what-ever over the employees here involved, who are hired, directed in theirwork, and discharged solely by the respondents.We find that the individuals employed in respondent Sierra'spacking houses are not employed as agricultural laborers.12III.THE ORGANIZATION INVOLVEDCitrus Packing House Workers' Union, Local 20766, is a labororganization admitting to its membership production employeesworking in respondent Sierra's packing houses.IV. THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionThe complaint alleges, and the answer denies, that on and afterMay 20, 1937, the respondents interfered with, restrained, and co-erced their employees in the exercise of rights guaranteed in Section7 of the Act.In May 1937 the Union commenced organizational activities at re-spondent Sierra's packing houses.On June 3, 1937, after learningthat the Union was organizing respondent Sierra's employees, itsgeneral manager, Frank Webber, assembled and spoke at length tothe employees in his office.Among other things, Webber reviewedthe history of the respondent Sierra, described the respondent Sierra'sefforts to provide the employees with decent working conditions,praised the employees' loyalty to the respondent Sierra, explained arecent discharge, described the labor movement in general and, al-though stating that respondent Sierra was neither for nor against'2North Whittier Heights Citrus Association v. N. L R.B., 109 F. (2d) 76 (C. C. A. 9),enf'gMatter of North Whittier Heights Citrus AssociationandCitrus Packing House Work-ersUnion, Local No. 21091,10 N. L. R. B. 1269; cf.Matter of American Fruit Growers,Inc et al,andFruit & Vegetable Workers Sub Local of No 191, UCAPAWA, C. 1.0., 10 N. L.R. B. 316;Matter of George G. Averill, et al.andFresh Fruit & Vegetable Workers Union,Local 78, C. I.0., 13 N. L. R. B 411 ;Matter of Grower-Shipper Vegetable Association ofCentral California,et al.andFruit and Vegetable Workers' Union of California, No. 18211,15 N. L.R. B. 322. 154DECISIONSOF NATIONAL LABOR RELATIONS BOARDlabor unions, warned the employees that if respondentSierra wasforced to pay higher wages than other packing houses, the resultingincreasein cost of production would cause the growers to take theirfruit elsewhere to be packed and, as a consequence, the employeeswould lose their jobs.During his speech Webberalsotold the em-ployees that he did not know "how far" they had "gone nor what"their "ideas" were about labor organizations, but that the employeesin two other packing houses had "come to the conclusion of having acommittee to talk to their managers."Webber described such"groups" as being "along the line" that a "cooperative is handled." 13At the conclusion of Webber's speech the meeting was opened forgeneraldiscussion.14During this discussion a non-union employeesuggested that the employees organize an unaffiliated union; where-upon Webber suggested that another meeting be held by the em-ployees within the next few days to consider the matter.PhilipSomerlott, an employee who was president of the Union, testifiedthat he was asked during the discussion by Webber how much theinitiation fee in the Union was and when he told Webber.it was $3,Webber remarked "that is quite a lot of money." Somerlott alsotestified thatWebber stated "he thought that if we [the employees]formed a little group there we could be a big happy family" and"there was no need to joining any outside labor organization," andthat Webber finally stated, "Phil, you want to think this over.Every-body think this over and I am going to see the Board of Directors,see what we can do about forming a little group among ourselveshere, and until that time I don't want you [Somerlott] to collect anymore money from anybody or to sign up anymoremembers."Somerlott testified further that the next day Webber approached himin the packing house and stated, "About this Union, thegrowersabsolutelywillnot stand for a union. It means my job .. .aswell as the employees', because they havegot alot of moneyin this packing house,- but they will abandon this whole thing... they will withdraw their fruit and put it in other houses,if this Union goes through here." Somerlott claims that Webbertold him that Gordon Brooks, a supervisor in the fluoroscope andprecooler departments, was going to outline a plan for the organiza-tion of an unaffiliated union at the next meeting of the employees.At the hearing Webber admitted having a conversation with Somer-lott in which he told Somerlott that he hoped the employees would"look into all sides of this matter," but denied that he made thestatements testified to by Somerlott. In view of Webber's other con-1aThese quotations are taken from Respondent Exhibit No.3,which is a transcript ofnotes taken by E. M. Gammell, respondent Sierra's bookkeeper and office manager, duringthe speech.u Gammell did not take notes on the general discussion. SIERRA MADRE-LAMANDA CITRUS ASSOCIATION155duct and the nature of his conversation with Somerlott,we find thatWebber in substance made the statements attributed to him bySomerlott.The plan to organize an unaffiliated union was called to the atten-tion of Barney Dreyfus, an organizer for the Union.Dreyfus filedcharges with the Regional Director,then went to Webber's office andadvised him that if the second meeting was held and a labor organiza-tion evolved as a result of the meeting, respondent Sierra would beviolating the Act.After some discussion,Webber agreed that thesecondmeeting should not be held and the employees were soinformed by Dreyfus in Webber's presence.Later the same day Webber introduced Dreyfus to Melville Morgan,the president of respondent Sierra.Dreyf us testified that Morgangreeted him by saying,"Hell, I don't see any horns or guns on you.You are an American."He also testified that later during theirconversation Morgan stated that "he didn't believe in unions, that hewas perfectly capable of running his own plant,and so far as hecould he would see to it there never was any tie-up with the Union."Morgan testified that he greeted Dreyfus by saying, "Well,you arenot the sort of a fellow that I expected to meet. I had an idea thattheselabor organizers were large, tough-looking hombres and some-times had horns ..."and that he later interrogated Dreyfus con-cerning his union activities,asking among other things how muchmoney he was receiving and who was paying him to organize therespondent Sierra's employees.Morgan denied,however, that hetoldDreyfus that he was opposed to the Union.In view of thestatementsMorgan admittedly made to Dreyfus, and the fact thatthe Trial Examiner,who had an opportunity to observe the demeanorof the witnesses,credited the testimony of Dreyfus,and in the lightof the 'entire record which establishes that respondent Sierra, ofwhich Morgan was president,was opposed to the organization of itsemployees by the Union,we find that Morgan, in substance, madethe statements attributed to him by Dreyfus.As a result of Webber's agreeing to cancel the second meeting,Dreyfus withdrew the charges he had filed with the Regional Direc-tor and on June 18, 1937,theRegional Director closed the case.Whether or not this settlement would induce us to dismiss a com-plaint predicated only on employer conduct occurring prior to it,we consider this conduct in determining whether respondent Sierraengaged in unfair labor practices subsequent to the settlement.Aswe find below,the respondents did engage in unfair labor practicessubsequent to June 18,1937.Accordingly,we find that giving effectto the settlement would not effectuate the policies of the Act and we 156DECISIONSOF NATIONAL LABOR RELATIONS BOARDtherefore base our findings and order on the events occurring beforeand after June 18.15About July 15, 1937, the respondent Sierra posted the followingnotice on its bulletin board :That Section 2(3) of the Wagner Act exempting "AgriculturalLabor" was intended by Congress to exempt all labor used inthe growing, harvest, and preparing for market of fresh fruitand vegetables in their natural state and thereby exempts work-ers handling citrus fruit in packing house operations. .Immediate steps will be taken to obtain from the NationalLabor Relations Board or a court of final jurisdiction, a rulingexempting such labor from the act's provisions.Employers in the citrus industry, and in other cooperatingagricultural groups, intend to conduct their business and main-tain the relationship between employer and employee free fromunlawful acts, demands or interference or misleading representa-tions of labor organizers or outside agitators.Membership in any union is not necessary in order to work inthe citrus industry either in growing, harvesting or packingcitrus products and employers insist upon the right to meet andbargain with their workers, collectively or individually, whetherthese employers are union members or not. The industry stronglycondemns any policy of intimidation or coercion and pledgesits resources to protect all citrus workers in their right to workand will insist that all law enforcing agencies furnish adequateand impartial protection to persons and property.Congress has recognized the necessity of dealing with agricul-tural labor on a different basis than industrial labor.Becauseof this and the perishable nature of agricultural products and themany uncontrollable factors in producing and marketing themwhich cause ruinous results to workers, growers and the consumeralike, the citrus industry while not opposed to collective bar-gaining,must be kept free from unjustified strikes and theimposition of "hiring halls" and the "closed shop."This industry is opposed to the collection of funds fromworkers with no adequate explanation of the intended use orproper accounting and it is opposed to dealing with irresponsibleorganizations purporting to represent labor.It recommends ap-propriate steps be taken to bring about responsibility on the partof labor unions both as to their method of dealing and accountingof funds received from workers.16 SeeMatter of Hope Webbing CompanyandTextileWorkers Organizing Committee ofthe C. 1. O , Local No. 14 NL R B. 55;Matter of Allsteel Products ManufacturingCompany(Inc)andInternational Association of Machinists,Local 1508,16 N. L. R. B.,72;Matter of The Van Iderstsne CompanyandDistrict#50of theUnited Mine Work-ers of America,17 N. L.R B. 771. SIERRA MADRE-LAMANDA CITRUS ASSOCIATION157The manifest purpose of this notice, as its language shows, was todiscourage membership in the Union.The record shows that after the formation of the Union, supervisoryemployees of respondent Sierra made intimidatory anti-unionstatements to employees in their respective departments.RaymondSable, an employee, testified that during June and thereafter, DonaldDewer, foreman of the lemon department, interrogated Sable regard-ing the Union, asked Sable why he had joined the Union, and statedthat anyone who joined the Union was a "radical or a Red."At thehearing Dewer denied that he had told any employee that he wasopposed to "unions" and claimed that he first learned about the Unionat the meeting on June 3 in Webber's office, and that he learnedthrough "hearsay" that some of the employees were members; butthat he could not remember who communicated this "hearsay" in-formation to him.Later in Dewer's testimony he claimed that he hadnot talked "to anybody about the Union."Dewer's testimony isevasive and unconvincing.Upon the entire record, we find thatDewer, in substance, made the statements attributed to him by Sable.Harold Imray, an employee and one of the original organizers ofthe Union, testified that Gordon Brooks, a supervisor in the fluoro-scope and precooler departments, stated to him that persons - whojoined the Union were "crazy" and "a bunch of damn fools" becausethe Union "wouldn't work." In the latter part of June, according toImray, Brooks told him that if he and 10 of the other union members,who had been employed by respondent Sierra for "quite a while,"would relinquish their membership in the Union, Webber would placethem on monthly salary and they "wouldn't lose any time." 16At thehearing Brooks admitted discussing the Union with Imray, butclaimed that he could not remember what was said, that they werejust "kidding back and forth," and that there was "no serious con-versation."Brooks' testimony, like Dewer's, is evasive.The TrialExaminer, who had an opportunity to observe the demeanor of thewitnesses, credited Imray's testimony.We find that Brooks, in sub-stance, made the statements attributed to him by Imray.Although Dewer and Brooks did not have the power to hire anddischarge employees, they were considered by the other employeesto be supervisory employees, they issued orders to employees, and theyfiled reports concerning the employees' work.We find that Dewerand Brooks were supervisory employees and that respondent Sierrais responsible for their above-described statements"10Webber did not testifyconcerningthis matter.17 SeeMatter of American Manufacturing Company; Company Union of the AmericanManufacturing Company; the Collective Bargaining Committeeof theBrooklyn Plant oftheAmericanManufacturing CompanyandTextileWorkers' Organizing Committee,C. 1.O , 5 N.L. R. B. 443, enf'dN. L. RB. v. American Manufacturing Company et at.,106 F. (2d) 61 (C. C. A. 2);Matter of The Serrick CorporationandInternational Union, 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the hearing Webber claimed that after Dreyfus left his office hetoldMerwin Brown, superintendent of respondent Sierra, to instructthe other supervisory employees not to discuss union activities withthe employees, but there is no showing in the record that Brown car-ried out Webber's instructions or that respondent Sierra took anyvigorous remedial measures, clearly brought to the attention of theemployees, to remove the effect of the coercion inherent in the state-ments of the management hereinabove set forth."'We find that respondent Sierra, by its threats and other actshereinabove set forth, including assembling the employees on June 3,1937,Webber's statements at the meeting,Webber's statements toSomerlott the next day, Morgan's statements to Dreyfus, the postednotice, and the statements of Foreman Dewer and Brooks, has inter-fered with, restrained, and coerced its employees in the exercise ofthe right to self-organization, to form, join, or assist labor organi-zations, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities, for the purpose ofcollective bargaining or other mutual aid or protection guaranteedin Section 7 of the Act.B. Discrimination in regard to hire and tenure of employmentThe complaint as amended at the hearing alleges that the respond-ents discriminated in regard to the hire and tenure of employmentof 13 named employees, herein called charging employees, becauseof their union affiliation and organizational activity, thereby dis-couraging membership in the Union.19For the purpose of con-United Automobile Workers of America, Local No.459, enf'dInternational Association ofMachinists,Tool and Die Makers Lodge No. 35, etc. et al. V. N. L. R B,decided November20, 1939(C A., D. C.).'8 SeeMatter of West Oregon Lumber CompanyandLumber and Sawmill Workers LocalUnion No. 3,International Woodworkers of America,20 N. L. R B. 1.19 The following is a table showing the names of the 13 charging employees,their posi-tions in the Union,the department in which they were last regularly employed, and thenumber of years they were employed by respondent Sierra.NumberDepartment in whichof yearsPosition in Unionthechargingem-employ-ployeeswere lasted byregularly employedrespond-ent SierraPhilip Somerlott__________President___________________________Lemon----------------11Dolly Armstrong---------Vice President______________________Orange________________10J.W Schofield-----------Financial Secretary_________________Lemon----------------8Edith Stein_______________Treasurer---------------------------Lemon----------------2Harold Siebold____________Recording Secretary-----------------Lemon----------------1Florence Tennery_________Trustee_____________________________Lemon________________14Charles Lalla_____________Citrus Counsel Member ------------Machinist -------------15May Mutza______________Charter Member____________________Lemon ----------------14Harold Imray_Charter Member____________________Lemon________________9LaVere ImrayCharter Member____________________Lemon ----------------9Meretta Miller-----------Charter Member____________________Orange ----------------15Dorothy Lewis -----------Member---------------------------Lemon ----------------9Anna Jesseman___________Member____________________________Orange ----------------8 SIERRA MADRE-LAMANDA CITRUS ASSOCIATION159venience, the cases of Philip Somerlott and Charles Lalla, who weredischarged by respondent Sierra on August 16 and October 7,1937, respectively, will be considered first; the contracts between therespondents will be considered next; the cases of the eight chargingemployees who were not reinstated to the lemon department uponand after its resumption of operations on October 14, 1937, willbe considered next; and the cases of the three charging employeeswho were not reinstated to the orange department upon and after itsreopening on January 10, 1938, will be considered last.201.The discharge of Philip Somerlott and Charles LallaPhilip Somerlotthad been employed by respondent Sierra forabout 11 years prior to his discharge on August 16, 1937.The TrialExaminer found that this discharge was discriminatory and therespondents take exception.Early in May 1937 Somerlott ascertained from Dreyfus what pro-cedure was necessary to form the Union; and thereafter explainedthe procedure to Charles Lalla, John Schofield, Harold Siebold, andHarold Imray, who, with Somerlott, became the original organizersof the Union.After the Union received its charter, Somerlott waselected its first president.As stated above in Section IV A, on the20 Of the 11 persons in respect to whom the complaint alleges discrimination subsequentto the closing and reopening of the lemon or orange houses, 3-Dorothy Lewis, LaVereImray, and Edith Stein-left the lemon house prior to its shut-down in 1937 to obtainmore remunerative seasonal work elsewhere.Lewis and LaVere Imray left Pasadena onJuly 20.Stein left Pasadena on August 11 and returned in September,after the lemondepartment shut down and before it reopenedLewis and LaVere Imray returned to Pasa-dena in December 1937, after the lemon department had resumed operationsHaroldImray, one of the eight remaining persons, although staying at Pasadena until his depart-ment, the lemon house, shut down, Lett Pasadena thereafter to secure seasonal employmentelsewhere,and did not return to Pasadena until December 1937, after the reopening of thelemon department.Before leaving Pasadena,Lewis,LaVere Imray,and Stein requested SuperintendentBrown's permission to do so and sought Brown'spromise that they would obtain rein-statement upon their return.While the testimony is in conflict as to Brown'sprecisereply, it appears that he gave them some assurances,indicating,however, that he couldmake no promise of reinstatement,since he could not foretell whether the fruit to bepacked during the following season would be affected by the freeze which had occurred InJanuary 1937.Subsequent events showed that the fruit had not been affected.LaVereImray testified,without contradiction,that the lemon department foreman advised theemployees customarily that if they desired, they could work elsewhere during"slack" sea-sons.Stein had gone "north"to work during slack seasons at Pasadena in 1935 and 1936and had been reinstated upon her return.In 1937 Stein was accompanied on her trip"north"by Elizabeth Horn, a fellow lemon-house employee,and Horn was reinstated whenthe lemon department reopened on October14, 1937.Employees of respondent Sierra were laid off customarily at the end of the season, sub-ject to recall during the following season.We find that the 11 persons,who were allegedly denied reinstatement discriminatorily,remained employees within Section 2 (3) of the Act.North WhittierHeightsCitrusAsso-ciation v.N. L. It. B.,109 F.(2d) 76(C. C. A. 9).Whether or not they retained employ-ment status within Section 2 (3), discrimination in regard to their hire would constitutean infringement of Section 8 (1) and(3) remediable under Section 10.Matter of Waum-bee Mills,Inc.andUnited Textile Workers of America,15 N. L. R B. 37. 160DECISIONSOF NATIONALLABOR RELATIONS BOARDday after the meeting in Webber's office on June 3, 1937, Webber ap-proached Somerlott and warned him that the growers would not"stand for a union." In spite of this warning, however, Somerlottcontinued his activity in behalf of the Union.At the hearing Superintendent Brown described Somerlott as being"a superb worker" and "a very fine worker" prior to the formation ofthe Union, but claimed that after the Union was organized Somer-lott's "attitude changed completely."Brown gave two incidents toprove the "change in attitude." In May, according to Brown, Somer-lott often took 15 minutes for a rest period instead of the customary10 minutes.There is nothing in the record to indicate that respond-ent Sierra was strict in limiting the rest period to 10 minutes.Thatrespondent Sierra.did not view the matter seriously is established byBrown's admission that he never called this alleged tardiness toSomerlott's attention.On one occasion in May or June Somerlott,contrary to a company rule, picked two or three lemons off the floorand put them in a box with other lemons. Brown reminded Somer-lott of the company rule whereupon Somerlott removed the con-demned lemons.This was an isolated incident and hardly corrobo-rates Brown's vague implication that subsequent to the formation ofthe Union, Somerlott became indifferent to his work.Furthermore,Brown admitted at the hearing that he "certainly wouldn't" dis-charge "a man for a thing like that."Brown testified that in the afternoon of July 6 he smelled liquoron Somerlott's breath.Brown did not assert, however, that Somer-lott was intoxicated on this occasion or that he was not performinghis duties in a satisfactory manner.Moreover, Brown did not rep-rimand him.The record shows also that Somerlott had taken one ortwo "tall" glasses of wine with his lunch, customarily, over a periodof years, and that the respondent had taken no action against himfor having liquor on his breath.Sometime in July Brown began to exercise close surveillance overSomerlott and to take written notes thereon.Brown had never takenwritten notes before of an employee's conduct.On the witness standBrown claimed that he resorted to this device because he felt that ifSomerlott "kept on flaunting [sic]" and "disregarding the authorityof the place he would have to be fired"; and that since Somerlott wasinstrumental in forming the Union he "didn't want to take anychances of firing him [Somerlott] when he [Somerlott] could say itwas for union activities."The only instances relied upon to showthat Somerlott "flaunted" the respondents' authority before Brownbegan to preserve a written record of Somerlott's behavior are thethree instances described above.They afford no substance to theclaims that Somerlott "flaunted" or "disregarded" the authority ofmanagement. SIERRA MADRE-LAMANDA CITRUS ASSOCIATION161Respondent Sierra relies on" Somerlott's alleged behavior on July23.The usual quitting time was 3: 30 p. m. and Somerlott checkedout at that time on July 23.Brooks and Somerlott gave conflictingversions of the events leading to Somerlott's leaving for home onJuly 23.21We credit Somerlott's testimony and find that he leftunder the following circumstances : After he had punched his timecard, Brooks informed him that Brooks had planned to work thecrew until 4: 30 p. m. Somerlott stated thereupon that he had notknown of these plans and offered to return to work.Brooks repliedin substance that he had adequate help and Somerlott should "Goahead.You have punched out now and you won't have to changeyour card."Brown claims that he smelled liquor on Somerlott's breath on July28 22 and warned Somerlott that if he continued to drink he wouldbe discharged and that Somerlott replied he did not "give a damn"whether he was. Somerlott, however, denies this incident and uponthe entire record we do not believe that the alleged warning andreply occurred.Respondent Sierra claims that Somerlott was intoxicated onAugust 3.That day about 2: 30 or 3 p. m., Brown, Earl Shup,Somerlott's immediate superior, and Foreman Dewer on the onehand and Somerlott on the other, engaged in a controversy thedetails of which need not concern us here. Brown claims thatSomerlott spoke "thickly" and was "almost drunk" and that hewarned Somerlott on this occasion that if he continued to drink hewould be discharged.Dewer claims that Somerlott was "glassyeyed" and talked with a "thick tongue" and appeared to be intoxi-cated; and Shup claims that Somerlott's eyes were "bleary" and "hedidn't talk coherently."Against these colored epithets we havethe denial of Somerlott that he was drunk or half-drunk on therespondents' premises on that day or any other day.We are notconvinced that Somerlott was drunk on August 3.Aside from the21Brooks testified that about 2 p. in. he told the members of the crew,including Somer-lott, in response to a question from one of them, "I believe we are going to have to work alittle later in order to finish the particular lot of fruit belonging to a grower" ; that at30 p in. when Brooks asked Somerlott why he had checked out,Somerlott replied,"Eight hours is enough for any man to work" ; and that Somerlott's going home "left thecrew short."According to Brown,Brooks attributed the non-operation of the fluoro-scope after 3: 30 to Somerlott's departure for homeSomerlott's job was simply to dumpfruit onto the belt leading to the fluoroscope.Obviously,operation of the fluoroscope didnot depend on any unique skill possessed by Somerlott.The record does not show howmany persons were required for the efficient operation of the fluoroscope crew or how manywere available after 3: 30.The record does not show that Brown reprimanded Somerldttfor leaving at 3 : 30.22Brooks testified that during the month of July, he smelled liquor on Somerlott's breathand observed that he was"sleepy"Brooks did not reprimand Somerlott for any liquorsmell.He testified further that he reprimanded Somerlott for carelessness once, thatSomerlott claimed to be sleepy,and that therefore Brooks transferred him to anotheroperation.Brooks admittedly did not report the alleged liquor smell,and it does notappear that he reported the alleged sleepiness,to Brown or to any other superior. 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDabove-quoted characterizations of Somerlott by supervisory em-ployees, the record does not indicate that Somerlott'sactions onAugust 3 were irrational or those of an intoxicated person.Thefact that the supervisors engaged in serious conversation with himis itself persuasive that they considered him sober.Finally, therecord shows affirmatively that respondent Sierra did not considerSomerlott incapacitated on August 3.Thus Shup admitted that theoperation of the lidding machine requires care and that on August 3Somerlott was performing this work satisfactorily.Under thesecircumstances we cannot credit the testimony that Somerlott wasdrunk or "almost"drunk onAugust 3.Brown testified also that on August 6 Somerlott"kept makingtrips" behind the grapefruit department and had the smell of liquoron his breath.Brown testified further that on August 7 Somerlottwent to the"back porch"and that upon investigation Brown founda bottle of wine hidden in a box on the"back porch."By this in-nuendo Brown apparently seeks to imply that Somerlott drank dur-ing working hours. Somerlott denied that he drank during work-ing hours and we cannot believe that Brown believed otherwise, forhe did not mention these alleged incidents to Somerlott,nor does therecord show that Brown made any bona fide effort to determinewhether Somerlott was really drinking during working hours.OnSunday, August 8, Brown reported to Webber at his home what hehad "found out" about Somerlott.On Tuesday,August10, Somerlott did not appear at work andBrown telephoned his home to ascertain the reason.Somerlott hadgone to Los Angeles on "personal business"and was not at home whenBrown called.Somerlott's son answered the telephone.He toldBrown that Somerlott was away, and that Somerlott'swife wouldcall and explain his absence the following day.Somerlott returnedhome late Tuesday night.Work had been slack in the packing houseat this time.Consequently,the employees were working only a fewdays each week.Although Brown claims that Somerlott was sup-posed to work every day in the week,including August 10, it is clearfrom the circumstances just related,from Somerlott's testimony, andfrom Shup's failure to deny such testimony,that Shup had instructedSomerlott not to report for work on Tuesday, August 10.On Wednesday,August 11, Somerlott'swife informed him thatBrown had telephoned the day before.Brown claims that he alsotelephoned Somerlott's home on August 11, but received no answer.Somerlott had become ill on August 11.He did not go to work accord-ingly, and remained at home all day.At noon that day, HaroldImray, a fellow employee,visited Somerlott at home during the lunchperiod.Somerlott requested Imray to advise Brown that he was ill. SIERRA MADRE-LAMANDA CITRUS ASSOCIATION163Imray communicated this information to George Schaub, who wasacting in Shup's place, as Somerlott's superior.Schaub did not tes-tify.On Wednesday night Brown went to Webber's home and toldhim that Somerlott "was absent and hadn't made any attempt tocontact us."Somerlott remained at home because of illness from Wednesday,August 11, to Monday, August 16. On Friday, August 13, JohnSchofield stated to Brown that Imray had gone to Somerlott's homeand, that Somerlott was ill.On Sunday Brown discussed Somerlott'sabsence with Webber again and was instructed by Webber to dischargeSomerlott.On Monday morning, August 16, when Somerlott reported for work,he was discharged by Brown in Dewer's presence. Brown claimsthat he asked Dewer to witness the discharge because he "didn't wantSomerlott to be able to say that he wasn't given a fair discharge."Brown at first testified that he assigned, as the reason for the discharge,Somerlott's absence from work without notice to respondent Sierra.Later, however, Brown claimed that he also assigned as part of thereason the "incidents where he [Somerlott] had come to work with asmell of liquor on his breath."Somerlott claimed at the hearing thatthe only reason assigned for the discharge was his alleged failure tonotify respondent Sierra when he remained home.Foreman Dewercould not recall that any other reason for the discharge was given byBrown.The Trial Examiner believed Somerlott and found thatSomerlott was told he was discharged because he remained away fromwork without notifying respondent Sierra.Upon the entire record,we adopt this finding.Brown testified that Somerlott had never stayed away before withouta telephone call to respondent Sierra from his wife, and that it was hispractice to discharge employees who remained away from work with--out notice.Brown, however, could give only one instance of his al-leged practice, a discharge in 1936.Moreover, from other testimonyof Brown, as well as from Somerlott's testimony, we find that Somer-lott had not always notified respondent Sierra of his absences. Itdoes not appear that respondent Sierra reprimanded Somerlott forthese failures to give it notice.Finally, as we have stated above,Somerlott informed Schaub, his immediate superior at the time,through Imray, of the illness preceding his discharge.Subsequent to October 13, 1937, Webber requested respondent Betznot to, and accordingly respondent Betz did not, reinstate Somerlott.Somerlott, as organizer and president of the Union, was its mostconspicuous member.Prior to this activity the respondent Sierraconsidered him "a very fine worker." The record does not bear outits contention that his conduct deteriorated after May 1937.His 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDhabit of drinking wine at lunch was of long standing, did not inter-ferewith his work, and was not obnoxious to respondent Sierrabefore Somerlott organized the Union.That his failure to notifythe respondents of his illness was the real cause of his discharge isincredible because he did so notify the respondents through Imrayand because of the other circumstances already set forth.We con-clude that Somerlott's union activity was the "change of attitude"and the "flaunting" of management authority to which respondentSierra objected.Upon all the evidence, we find that Brown, bytaking written notes on Somerlott's conduct soon after the formationof the Union in and after July, sought to trap him and to manufacturea defense in anticipation of his discharge; that the reasons offeredfor his discharge are mere pretexts; and that the actual reason fordischarging Somerlott was his union membership and activity.Re-spondent ' Betz, in sharing the status of employer with respondentSierra and failing to reinstate Somerlott at Webber's request, alsodiscriminated against Somerlott.We find that the respondents, by discharging and refusing to re-instate Somerlott, discriminated in regard to his hire and tenure ofemployment, thereby discouraging membership in the Union, andinterfering with, restraining, and coercing their employees in theexercise of rights guaranteed in Section 7 of the Act.At the time of his discharge, on August 16, 1937," Somerlott wasearning 55 cents an hour and was working approximately 34 hoursa week.He desires reinstatement.Charles Lallawas employed by respondent Sierra for 15 years.Hewas discharged on October 5, 1937.The complaint alleges that thedischarge was discriminatory.The Trial Examiner so found andthe respondents take exception thereto.Lalla did electrical, cement, and carpenter work; machine work,such as making, installing, and repairing machinery of all kinds;and brick laying and plastering.He installed the sprinkling systemin the groves, spray towers for spray rigs, and the oil towers, andhe laid the foundation for oil tanks.He also "dusted" citrus treesand worked among the groves.Most of Lalla's duties were performedin the packing houses and consisted mainly of repairing and over-hauling the machinery.The record shows that Webber caused anarticle, which described and praised a fertilizing machine constructedby Lalla, to be printed in the May 1937 issue of The CaliforniaCitrograph, a monthly publication.Lalla was one of the original organizers of the Union.He joinedthe Union on June 5, 1937, and thereafter became the union delegateto an organization known as the Citrus Council.About 2 weeks prior to Lalla's discharge he was informed by LarryLargent, an electrician whom Lalla was assisting at that time, that SIERRA DIADRE-LADIANDA CITRUS ASSOCIATION165Webber had summoned Largent to his office and advised him thathe desired to lay Lalla off.On October 5, 1937, Brown approachedLalla and told him that he "was through."Brown testified that Lalla was discharged because he had "finishedhis work" and claimed that Lalla's position was never filled.Laterin the hearing, however, Brown testified that prior to Lalla's dis-charge, Ed Polzel and Lalla had performed the mechanical work inthe packing houses, Lalla assisting Polzel; and that since Lalla's. discharge a new employee who "is a combination electrician andmechanic" had been hired to assist Polzel.Webber testified that Lalla was discharged because the "odd jobs... ran out when we got the whole plant rebuilt."Upon furtherexamination, however,Webber testified that respondent Sierra hadcompleted its building program in January 1937; and that Lalla had"not always worked on construction" but was "primarily [a] repair-man."Webber also claimed that a new building which had "stoodpractically idle for a year" contained some "very exacting electricalequipment" which Lalla could not handle, and that he had hired a"new man" who could handle this work to replace "an electrician"and Lalla.The reasons given by respondent Sierra for Lalla's dischargeare unconvincing.We do not believe that it is likely that a manwho had performed general machine repair work and other "oddjobs" would suddenly, after a period of 15 years regular service, "fin-ish" his work, or that the "odd jobs" in a plant as large as respondentSierra "ran out."The record shows that the construction work hadno effect on Lalla's work.This is evidenced by the fact that Lallawas employed by respondent Sierra for 10 months after the construc-tion was completed, and that Lalla's duties were that of a generalrepairman and were not directly related to the construction program.Lalla's long record of employment with the respondent Sierra, theincredible explanation for his discharge, Lalla's prominent connec-tion with the Union, and the respondent Sierra's opposition thereto,convince us that Lalla was discharged because of his union member-ship and activity.We find that respondent Sierra has discriminated in regard to thehire and tenure of employment of Charles Lalla, thereby discourag-ing membership in the Union, and interfering with, restraining, andcoercing its employees in the exercise of rights guaranteed in Section7 of the Act.At the time of his discharge on October 3, 1937, Lalla was earn-ing 55 cents an hour and worked 9 hours a day.He desires to bereinstated.283034-41-vol. 23-12 166DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The contracts between the respondentsFor a number of years prior to 1937, respondent Betz had at-tempted without success to obtain from respondent Sierraa contractfor the packing oforanges.In 1937 the crop of Valenciaoranges,which are packed from May until September, was greatly diminishedbecause of a severe "freeze," and as a result respondentSierra'spacking house was able to operate only 1 or 2 days a week.Becauseof this situation, Philip Damon, "contact man" for respondent Betz,approachedWebber and suggested that respondentSierra's orange-department crew and a crew of respondent Betz which was packingoranges in a nearby packing house be consolidated so that the samecrew could operate both houses, thereby reducing expenses and increas-ing efficiency.Thereafter, on Julie 11, 1937, the respondents enteredinto their first contract.By its terms, respondent Betz received astipulated price for each box of oranges packed, and, although thesalaries of the employees were paid by respondent Betz, respondentSierra retained full supervision and control over employment in itspacking house.Respondent Betz assigned Elmer Lusk to superviseits part of the work in the packing house and sent about 18 of itsemployees to join respondent Sierra's crew.Thereafter, the orangehouses of respondent Sierra and its neighbor were operated with theone crew.On August 31, 1937, when all the Valencia oranges werepacked, the orange house closed and the contract expired.The lemonseason ended and the lemon department closed on September 15, 1937.During September 1937 respondent Sierra was considering not rein-stating employees, upon the reopening of the plant, because of theirunion membership and activity.This appears from the followingtestimony of Manager Webber :Q. Did you not say at that time [September 23, 1937, at, aBoard hearing] that you would probably not take about ten ofyour old employees back at the beginning of the nextseason?A. I said there might be that many.23Q. Did you expect to take back all of the employees regardlessof the fact that they belonged to the Union or did not belongto the Union at that time?A. I was going to make no reference to the Union at that time.Q. Didn't you state that "we haven't made up our minds aboutthat yet"?A. Yes.2,Webber testified at the hearing in the present proceeding that upon the reopening ofthe plant following a seasonal shut-down respondent Sierra customarily failed to reinstate10 or 12 of the "less desirable"employees and the "poorest workers,"and that his testi-mony at the prior hearing referred to this customWebber's testimony quoted in the textabove, and the other evidence in the present proceeding, show that in September 1937respondent Sierra considered that union membership or activity made an employee "lessdesirable." SIERRA MADRE-LAMANDA CITRUS ASSOCIATION167Q. You hadn't made up your mind at that time about theUnion activities, what you were going to do?A. No, we hadn't made up our mind.Q. You said the reason you hadn't made up your mind is youdidn't know what the outcome of the hearings before the NationalLabor Relations Board would be?A. Yes.Q. You were resting your judgment about what you weregoing to do on account of these union activities on the groundthat you had been informed by various persons in authority thatyour particular industry did not come within the National LaborRelationsAct, was exempt, is that correct?You thought youwere agriculture?A. Yes. Still think so.Q. You feel that since you are agriculture, if any employeeswant to belong to the Union they do so at their own risk?A. If we are agricultural, naturally.Q. You can get rid of any employees if they belong to a unionsince you are agricultural; is that correct?A. If we are agricultural, we could.On October 13, 1937, immediately before the lemon house reopenedand some 2 or 3 months before the orange house resumed operations,the respondents executed contracts for the packing of lemons andoranges.These contracts were different from the June contract inthat they purported to vest full supervision and control over em-ployment in respondent Betz as "independent contractor" and "notthe agent of" respondent Sierra.By the terms of the October- con-tracts, respondent Betz was to be paid on a "straight" basis for pack-ing oranges and a "cost-plus" basis for packing lemons.24Webber testified that respondent Sierra entered into the contractfor the lemon department in order to have available respondent Betz'slemon packers when "hot spells in the East" increased the demandfor lemons and made necessary an increase in the lemon-departmentcrew on short notice, and denied that the contract was entered intofor the purpose of eliminating any of the employees from the pack-ing house because of their union activities.We do not believe thistestimony.The record shows that respondent Sierra was the only24 By "straight"basis is meant payment of a stipulated sum per boxBy "cost-plus"basis is meant payment of the actual cost of labor"plus a little over to pay for supervision,bookkeeping, and so forth"This payment was made at the end of each week by check.The respondents state in their brief that these contracts were in the form usually usedby respondent Betz ; however, although the record shows that it was usual for respondentBetz to handle oranges on a "straight basis"and lemons on a "cost-plus" basis, there is noevidence in the record which shows that it was usual for respondent Betz to insert termsin its contracts which made it an "independent'contractor"and "not the agent of" theother contracting party 168DECISIONSOF NATIONAL LABOR RELATIONS BOARDmajor citrus association with which respondent Betz had a contractfor packing lemons, and respondent Betz did not even have a lemon-packing crew at the time. of the execution of the contract.Further-more, there is no showing that any of respondent Betz's employeeswere ever sent to respondent Sierra's packing house during "hotspells in the East"; in fact, Lusk claimed at the hearing in connec-tion with his testimony concerning his failure to reinstate certain ofthe charging employees that after the lemon house reopened, pro-duction never "stepped up."Moreover, respondent Sierra had oper-ated its lemon house for 15 years without any such contract.Damontestified that respondent Betz entered into the lemon contract "forthemoney that was in it." This cannot be credited. BenjaminBetz, owner of respondent Betz, admitted that it did not "packenough lemons to try to make a profit out of it" and that the lemoncontract probably came about "as an accommodation for" respondentSierra.With regard to the orange contract executed on October 13, Webberclaims that he entered into this contract because respondent Sierrahad saved money as a result of the June contract.Although it maybe true that the contract was entered into for some lawful reasons,it is significant to note that the June contract was evidently enteredinto because of the freeze mentioned above and that no similar emer-gency existed at the time the October contracts were executed.26A consideration of these contracts in connection with the othercircumstances in the case leads to the conclusion that the respondentsdiscriminated in regard to the reinstatement of employees.We have already noted the opposition of respondent Sierra to theUnion, its interference with, and restraint and coercion of, the em-ployees, and its unlawful discharge of two union leaders.Moreover,asWebber's testimony shows, respondent Sierra was ready to dis-criminate in regard to the reinstatement of employees identified withthe Union.Webber's testimony also shows that although respondentSierra did not consider itself bound by the provisions of the Act, itcontemplated the possibility that the Board might find otherwise.Respondent Sierra -resorted, therefore, to a method by which its dis-crimination against union members could be disguised. Its plan toevade the Act is evidenced by its preparation of a defense in anticipa-tion of Somerlott's discriminatory discharge.Moreover, the recordfails to show any legitimate reason for the provisions purportingto shift control over employment to respondent Betz and purportingtomake respondent Betz an "independent contractor" and "not theu The record shows that the oranges which were packed under the October contract werenot affected by the "freeze" and that the practice, noted above,of operating two orangehouses with one crew was discontinued. SIERRA MADRE-LAMANDA CITRUS ASSOCIATION169<igent.of" respondent Sierra; or any lawful motive for executing thelemon-packing contract.Also the respondents' witnesses gave incred-ible testimony in an effort to support the legitimacy of this contract.We think it plain that respondent Sierra purported, by contract, toshift control over employment to respondent Betz to conceal the factthat employees were being selected for reinstatement upon the basisof their membership and activity in the Union.3.The failure to reinstate eight charging employees to the lemondepartmentThe lemon department reopened on October 14, 1937. The com-plaint alleges that eight named employees, who last worked in thisdepartment prior to its shut-down were discriminatorily refused rein-statement.The Trial Examiner so found and the respondents takeexception.In prior years the employees had been recalled to work by respond-ent Sierra's sending Robert Horn, an employee, to their homes.Onthe day the lemon house reopened, Elmer Lusk, supervisor for re-spondent Betz at the packing plant of respondent Sierra, one Gelker,"field man" for respondent Betz, and Webber conferred with respectto the reinstatement of employees.Lusk and Webber testified that atthis conferenceWebber objected to the employment only of Somerlottand John Schofield and that union activity was not discussed.Gel-ker did not testify.Following this conference Lusk and Horn visitedthe homes of employees and notified them to return to work.Beforethey had reached the homes of all lemon-house employees, LuskadvisedHorn that he had selected enough employees.The recordshows, however, that subsequently other employees were reinstated.Horn testified that he followed his customary route.The circumstances in this case, however, negate any defense thatthe lemon-department employees were selected by chance.We havealready set forth a number of facts which discredit this defense.Further,Webber admits that he objected to the reinstatement ofSomerlott, who, we have already found, was discriminatorily dis-charged.Schofield, the other lemon-department employee whose rein-statementWebber admittedly forestalled, was financial secretary anda charter member of the Union. The eight charging employees ofthe lemon department also included the union recording secretary,treasurer, and trustee.26Of the 75 employees in the lemon depart-° The first president of the Union was Somerlott.We found above that the respondentsdiscriminated against him.The second president of the Union, George Schaub, was alemon-department employee, and he was reinstated when the department reopenedTherecord does not show whether he was elected president before or after his reinstatement.The vice president Dolly Armstrong, an orange-department employee, was not reinstated.Her case is discussed below. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeet on August 31, 62, or more than 82 per cent, were reinstated uponand after the reopening of the lemon and orange departments.27Of the 14 union charter members 28 employed in the lemon depart-ment on August 31, 10 or less than 72 per cent, were reinstated uponand after the reopening of the plant.The disproportion is in realitygreater than the ratio of 82 per cent expectancy to 72 per cent reali-zation because three additional charter members,29 not on the August31 pay roll, 30 were employed in the lemon department during the1937 season, and were not reinstated when the lemon and orange de-partments reopened.Moreover, it should be noted that of the 112persons employed in the plant from June 1 to September 4, 1937,74, or more than 66 per cent, were reinstated upon and after its re-opening; whereas of the 24 union officers or charter members em-ployed during the same period, 10, or less than 42 per cent, werereinstated upon and after the reopening of the plant.The elimina-tion of the above-mentioned union officers and the substantial dispro-portion in the number of officers or charter members reinstated ascompared with the ordinary employees reinstated indicate that thepersonnel upon and after the reopening of the lemon and orangedepartments was selected on a discriminatory basis.31Joh,n Schofieldhad performed "odd jobs" for respondent Sierrabetween 1911 and 1919 when he was placed on its regular pay rolland worked until 1921.Between 1921 and 1928 Schofield workedelsewhere, but in 1928 he entered respondent Sierra's employmentagain and worked continuously until the lemon department closeddown on September 15, 1937.During the course of his employment,Schofield worked in the packing room, waited on graders in thepacking room, worked in the storage department, in the basement,in the lemon-washer room and on some occasions in the orange de-partment.He was working as a lemon receiver and floor helperwhen he was laid off. Schofield, one of the Union's leaders andcharter members, is its financial secretary.He represented the UnionThe figure 75 is obtained from Board Exhibit No 18 which Is a list of the employeesin the lemon department for the 2-week period ending August 31,1937; the figure 62 isobtained from Robert Horn's testimony and from Board Exhibit Nos 8, 9, 10, and 11which are lists of the employees in the lemon department during the weeks ending October16 and 23,1937, and in the orange department during the weeks ending January 15 and22, 1938.28The Union had 20 charter members.20 Philip Somerlott,LaVere Imray,and Edith Stein.80 Somerlott was discharged discriminatorily on August 16. Imray and Stein had leftPasadena temporarily,as we have noted above,on July 20 and August 11, respectively.81Matter of North WhittierHeightsCitrusAssociation andCitrus PackingHouseWork-ers Union,Local No. 21091,10 N. L. R. B. 1269,enf'dNorth Whittier Heights CitrusAsso-ciation v.N. L. R. B,109 F.(2d) 76(C. C. A.9) ;Matter of The Louisville RefiningCompanyandInternational Association,OilField,GasWelland Refinery Workers ofAmerica, 4 N.L R, B. 844, enf'dN. L R. B v.Louisville Refining Co.,102 F.(2d) 678(C. C. A. 6),cert. den. 60 S. Ct. 81;Matter of Montgomery Ward d CompanyandReubenLatzenberger,etal, 9 N. L. R.B. 539, enf'dMontgomery Ward d Co.,Inc, v. N L. R B.,107 F. (2d) 555 (C. C. A. 7). SIERRA MADRE-LAMANDA CITRUS ASSOCIATION171in his official capacity at the hearing in Case No. R-309, which washeld on September 23.When the lemon department resumed opera-tions on October 14, 1937, Schofield was not reinstated.The (respondents called several witnesses to testify concerningSchofield.Webber stated that during the conference he had withLusk and Gelker on the day before the lemon department reopened,he objected to Schofield's reinstatement allegedly because Schofield"had gotten so he was running all over the plant and that we hadcomplaints about his handling the fruit rough, and that he had alsolost his former interest he had in his work." Lusk stated that Scho-field was not reinstated when the lemon house reopened becauseWebber objected to him, but he could not remember what the allegedobjections were.Brown claims that for a 6 months' period prior toJune 1937, Schofield had acquired the habit of "running around theplace" and disturbing the other workers by talking to them, but ad-mitted that he only complained to Schofield "once or twice" for this,and that he did not regard it as sufficiently serious to warrantSchofield's dismissal.On one occasion in August 1937, Schofield handled some fruitroughly in the presence of D. W. MacDonald, truck driver for JoeCrick, a grower and president of respondent Sierra.MacDonaldspoke to Schofield concerning this matter. Schofield stated toMacDonald that "a bunch of us decided to get together and get allwe can and let the packing house get along the best it can." Crickand MacDonald reported the incident to Brown.Brown admittedthatwhen he instructed Schofield to handle the fruit "easily"Schofield "obeyed" and that respondent Sierra took no action againstSchofield in regard to the August incident.Schofield admitted that prior to the lay-off he had received oneor two complaints about his work and, in relating the facts concerningthe only complaint which he could remember, stated that in August orSeptember 1936, after "kidding" Dewer regarding the fact that theprices respondent Sierra was asking for its lemons were below themarket prices, Brown reprimanded him for making the statement.Schofield was an employee of long standing.The respondents hadnever thought it expedient, prior to the formation of the Union, topenalize him by discharge, lay-off, or refusal of reinstatement.Brown's own testimony indicates that the respondents do not considerthe reasons which they advance now for failing to reinstate him assufficient cause for depriving a, person of his livelihood.Upon thewhole record we find that these purported reasons are mere pretexts.We find that the respondents, by failing to reinstate Schofield onand after October 14, 1937, have discriminated with respect to his hireand tenure of employment, thereby discouraging membership in the 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion, and interfering with, restraining, and coercing their employeesin the exercise of rights guaranteed in Section 7 of the Act.When the lemon house closed down, Schofield was earning 45 centsan hour.He desires reinstatement.Harold Siebold,the Union's recording secretary, entered respond-ent Sierra's employment in December 1936 and worked in the grovesuntil February 1937 when he began working in the lemon department.Later, Siebold was transferred to the fluoroscope and precoolerdepartments and worked there until the orange house closed down,at which time he was transferred to the lemon department wherehe worked until it closed down on September 15, 1937. Siebold waslaid off with the other employees.At that time, Earl Sahm, hisforeman, advised him that he would be recalled.He was not called back to work when the lemon house resumedoperations, and soon thereafter talked to Brown about being rein-stated.Brown referred him to respondent Betz.Later, Sieboldsaw Gelker and Damon who told him he would be called as soon asthere was an opening, but Siebold was never called. Intermittentlybetween October 1937 and January 1938, Siebold was able to secureemployment in groves being fumigated by respondent Sierra, throughrespondent Sierra's fumigating foreman, but found that this workwas unsatisfactory.On January 6, 1938, before the orange housereopened, Siebold asked Lusk for a job in the precooler and was toldto report for work January 10. On January 7, however, Webber ob-jected to Lusk's employing Siebold.32Accordingly, Brown and Luskwent to Siebold's home, and, in his absence, told his wife to ' informhim not to report for work. Siebold went to the packing house onJanuary 10, but Lusk told him that he had a full crew and was unableto use his services.Shortly thereafter, representatives of the Union,including Siebold, and a representative of the Board called uponWebber and asked him to explain why he had prevented Siebold'sreinstatement.Webber claimed that he had done so because Siebold'swork in the precooler had been unsatisfactory.This was the first timeSiebold had been informed that his work had been unsatisfactory.At the hearing Webber admitted that Siebold was a "good worker."Webber testified that upon learning that Lusk was about to reinstateSiebold, he "checked up," found that during the last season certainfruit had been stored improperly in the precooler, thought that Sie-bold had been in charge of the precooler at the time, and objectedtherefore to his reinstatement. In fact Siebold had not been in charge32Webber testified that he objected only to Siebold's employment in the precooler.Luskappears to have understood Webber's veto to apply to any reinstatement of Siebold. Inany event,Siebold received no further employment in respondent Sierra's packing houses.When respondent Betz did give him employment,itwas at another packing house. SIERRA MADRE-LAMANDA CITRUS ASSOCIATION173of the precooler. 39Webberclaimsthat he learned this only afterhe prevented Siebold's reinstatement.Webber does not explain satisfactorily why he "checked up" beforepermitting the reinstatement of Siebold.He does not explain whatcheck he made.We cannot believe that a plantmanager making abona fide inquiry would not discover promptly who was in charge ofthe precooler.We conclude that Siebold, the Union's recording sec-retary, was another victim of respondent Sierra's campaign to freezethe Union out of its packing houses.We find that the respondents by not reinstating Siebold on and afterOctober 14, 1937, discriminated with respect to his hire and tenureof employment, thereby discouraging membership in the Union andinterferingwith, restraining, and coercing their employees in theexercise of rights guaranteed in Section 7 of the Act.At the time the lemon department closed down Siebold was earning45 cents an hour. In February 1938 Siebold was employed in anotherpacking house by respondent Betz, but this work is not substantiallyequivalent to Siebold's former position in respondent Sierra's packinghouse and he desires reinstatement.Florence Tennery34had been employed by respondent Sierra forabout 14 years prior to the lay-off, at which time she was working inthe lemon house as a cull picker. She joined the Union on June 3,1937, and was trustee of the Union.When the lemon house reopened, Tennery did not receive reinstate-ment.Horn testified that he stopped twice at Tennery's home in orderto summon her to return to work and that she did not answer .35 11-1former years when Tennery was not at home, he had left a note forher to return to work. This he did not do on this occasion.Heclaimed that he did not do so on this occasion because Lusk wantedtomeet allthe people.No satisfactory reason appears why Lusk88 Gordon Brooks, who was inexperienced,had been in chargethen.At thebearingBrooks claimedthatin August1937, Sieboldhad stored some fruitin the precooler improp-erly, and as a result Brooks had packed half a carwith the wrong fruit and later had torepack it.This matter was not calledto Siebold's attention at the timeWebber did notrely uponthis as a reasonfor precludingSiebold's recall, but upon the factthat he believedSiebold wasin chargeof the precooler at the time.Prior to hisemploymentwithrespondent Sierra, Brookshad workedelsewhere as an in-vestigator.Althoughhe had hadno previousexperience,he wasplaced in charge of thefluoroscope and precooler departments upon entering respondent Sierra's employment earlyin 1937.Hewas opposedto the Union and, as noted above, made anti-union statementsto Imray.Whilehe was employedby respondentSierra hefiled a daily report concerningthe activitiesof each employee underhimBrooks testified that the reportsmerely con-tained statements as to the operation performed during the day by each employee underhim.None of these reportswas submitted in evidence.Brooks left respondentSierra'semployment when the lemondepartmentclosed down and is now engaged in the businessof "commercial collections."84Named R E. Tennery in the complaint.88 Tennery asked Horn why he had not recalled her.Tennery and Horn gave conflictingtestimony as to his reply.We need not resolve this conflict. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould not have been satisfied to meet them at the plant before theycommenced work.About a week after the lemon department reopened, Tennery wentto the packing house to ascertain whether she could get her job backand why she had not been called. Lusk told her that he had all theemployees he needed, but that he might be able to use her later. Shehas never been reinstated.As noted above, Lusk hired some "newhelp" after the lemon house reopened.In view of the respondents' hostility to the Union, the facts men-tioned above showing discrimination against persons identified withthe Union, Tennery's activity therein, her long-standing employmentwith respondent Sierra, the practice of giving her written notice toresume work when she could not be given oral notice, the failure ofthe record to show why Lusk would not have been satisfied with apersonal meeting at the plant, and the employment of "new help"after the lemon house reopened, we find that the respondents by failingto reinstate Tennery on and after October 14, 1937, discriminated withrespect to her hire and tenure of employment, thereby discouragingmembership in the Union and interfering with, restraining, and co-ercing their employees in the exercise of rights guaranteed in Section 7of the Act.At the time of the lay-off in the lemon department, Temlery wasearning 38 cents an hour.She desires reinstatement.May Mutzawas employed in the lemon department for 14 years priorto the lay-off on September 15, 1937.She is a charter member of theUnion.Mutza was admittedly a "good" lemon packer and in prioryears had always been recalled after the slack season lay-offs. Shewas not recalled by Lusk and Horn when the lemon department re-opened.Mutza lived two blocks west of the packing houses.Hornand Lusk claim that Mutza was not recalled because Lusk decided hehad enough packers before they reached her home.Horn stated atthe hearing that he and Lusk traveled over 10 miles while they wererecalling employees and claims that he started south and had "worked"the north and west ends of town and was near Mutza's home whenLusk decided he had hired enough employees.On October 15, 1937, upon learning that the lemon department hadresumed operations, Mutza telephoned Dewer and was instructed tosee Lusk.The next day she went to the plant and saw Lusk whostated that the reason she had not been recalled was because he hadsecured all the employees he needed before reaching her home. Inas-much as Mutza lived only two blocks from the packing house, she'ex-pressed doubt that her name was on the list which Lusk and Horn hadused in recalling the employees; and asked Lusk to permit her to in-spect it, but Lusk stated that he did not have it.Although Lusk SIERRA MADRE-LAMANDA CITRUS ASSOCIATION175promised to call Mutza when he needed her services,she was neverrecalled.The record shows that all except 5 of the 26 employeesworking in the lemon department on August 31, 1937,who are classi-fied as "packers"were recalled by Horn and Lusk; that 3 of the 21thus recalled were"learners"; 3' and that at least 3 of the 5 notrecalledby Lusk andHorn were later reinstated.37In view of the respondents'hostility to the Union, the facts men-tioned above showing discrimination against persons identified withthe Union,Mutza's activity therein, her long-standing and satisfac-tory employment with respondent Sierra, the reinstatement of threeinexperienced packers in preference to her, the employment of "newhelp" after the lemon house reopened,and the reinstatement of threemore lemon packers to the orange house when it reopened, we findthat the respondents by failing to reinstate Mutza on and after Octo-ber 14, 1937,discriminatedwithrespect to her hire and tenure ofemployment,thereby discouraging membership in the Union and in-terfering with,restraining,and coercing their employees in the ex-ercise of rights guaranteed in Section7 of the Act.EdithSteinentered respondent Sierra's employment in June 1935.Stein is one of the Union's charter members and its treasurer.OnAugust11, 1937, whenwork was slack in the packing house, Stein andanother employee,ElizabethHorn,mother of Robert Horn, wentnorth to work"on grapes."They returned in September after thelemon house had closed down.Whenthe lemon house reopened on October 14 Elizabeth Horn, anon-union member, was recalled,but Stein was not. Stein livedabout 10 blocks from the packing houses.On May6, 1938, Stein wentto the packing house and asked for a job.Lusk told her he had allthe help he needed,and although he made a note of her telephonenumber and address, Stein was never recalled.In view of the respondent Sierra's hostility to the Union, the factsmentioned above showing discrimination against persons identifiedwiththe Union,Stein's prominent identificationtherewith,the factthat Elizabeth Horn, a non-union employee,who went north with her,was recalled and Stein was not, and the employment of "new help"after the lemon house reopened,we find that the respondents by fail-ing to reinstate Stein on and afterOctober 14,1937,discriminatedwith respect to her hire and tenure of employment,thereby discourag-ing membership in the Union, and interfering with, restraining, and88 "Learners" are inexperienced packers who are learning the tradeThey receive aminimumwage of 25 cents an hour for 3 months after their employment, after whichperiod they receive a regular packer's wage87 These three were reinstated in the orange department when it reopened in January1938. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDcoercing their employees in the exercise of rights guaranteed in Sec-tion 7 of the Act.Stein was earning 50 cents an hour and working 8 hours a day whenshewas last employed in the lemon department. She desiresreinstatement.LaVere Imray, Dorothy Lewis,andHarold Imray. LaVere Im-rayentered respondent Sierra's employment in 1929.She was oneof the Union's original organizers and a charter member.DorothyLewiswas employed by respondent Sierra about 9 years, was one ofthe first employees to join the Union, and was active in solicitingmembers for it.Harold Imray,a charter member of the Union,was employed at respondent Sierra's packing houses for about 8years and was active in the Union. Soon after Harold Imray joinedthe Union, and while he was working in the fluoroscope department,Brooks, his supervisor, commented to Imray that he had heard thatsome of the employees had joined the Union and that he thoughtthey were "crazy" and "a bunch of damn fools" because the Union"wouldn't work." In the latter part of June Brooks informed Har-old Imray that Webber would place him and 10 of the other em-ployees who had been employed by respondent Sierra "for quitea while" on a salary basis, if they would relinquish their membershipin the Union.Harold Imray did not relinquish his membership.About July 20 LaVere Imray and Lewis went "north" to obtainwork there.Harold Imray worked until the lemon departmentclosed down on September 15.Upon his lay-off with the other em-ployees in that department, he too went "north" to obtain employ-ment.Brown stated at the hearing that Harold Imray did "goodwork" and that he had received no complaints concerning his workprior to the lay-off.The lemon department reopened on October 14, 1937.Haroldand LaVere Imray and Lewis returned to Pasadena in December1937.On or about December 14, 1937, Harold Imray, learning aboutthe contract between the respondents, applied for reinstatement atrespondent Betz's office in Monrovia.On December 17 LaVere Imray and Lewis went to the packinghouse and applied to Brown for reinstatement.Lewis testified thatBrown "sort of laughed" and stated there was no work for them,adding that if they wanted to see Lusk "it was okay, but he waspositive there would be no work for" them.A few minutes laterwhile LaVere Imray and Lewis were talking to some of the otheremployees in the packing house, Brown approached them and warnedthem not to talk to employees and, according to LaVere Imray andLewis, he also stated the respondents had the plant "pretty wellcleaned out" and intended to "keep it that way." Imray testified SIERRA MADRE-LAMANDA CITRUS ASSOCIATION177that she then asked Brown if he meant that their work had not beensatisfactory and that he replied, "Oh, your work is all right."Atthe hearing Brown admitted conversing with Imray and Lewis, butdenied making the above statements.However, in view of bothImray's and Lewis' testimony and the record as a whole, we findthat he made the statements attributed to him.On December 18 Harold Imray went to the packing house andasked Foreman Dewer what the possibilities were of his being rein-stated.Dewer stated that Imray had not had his mind on his worklately and that, if Imray were- reinstated, his status would be thatof a "new man" and he would be one of the first to be laid off. OnJanuary 14, 1938, Harold Imray asked Brown for a job and Brownreferred him to respondent Betz.He told Brown that he had al-ready filed an application with respondent Betz.Brown stated thenthat "he had a stack of evidence a foot high" against the employeesin the, "precooler" and that Imray "was through." Prior to thelay-off Imray had never received any complaints concerning hiswork.In view of LaVere Imray's, Lewis', and Harold Imray's long-standing employment with respondent Sierra, the respondents' hos-tility to the Union, the facts mentioned above showing discriminationagainst persons identified with the Union, the Imrays' and Lewis'activity therein, Brown's remark that the respondents had the pack-ing house "pretty well cleaned out" and hoped to "keep it that way,"we find that the respondents by failing to reinstate LaVere Imrayand Lewis on and after December 17, 1937, and Harold Imray onand after December 18, 1937, have discriminated with respect to thehire and tenure of their employment thereby discouraging member-ship in the Union and interfering with, restraining, and coercingtheir employees in the exercise of rights guaranteed in Section 7 oftheAct.When LaVere Imray, Lewis, and Harold Imray last worked inthe lemon department they were earning 45, 50, and 471/2 cents anhour, respectively.They desire to be reinstated.4.The failure to reinstate the three charging employees inthe orange departmentThe orange department reopened on January 10, 1938.The com-plaint alleges that three employees, who worked in this department,were discriminatorily refused reinstatement.The Trial Examinerso found and the respondents take exception.Respondent Sierra had customarily reinstated employees withoutprior application.Lusk testified that respondent Betz's practicewas to require an application, that the Betz practice was followed 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDas to the orange department; that only orange department employeeswho applied prior to January 10 were reinstated on January 10,and that the remaining positions, available on January 10, weregiven to regular employees of respondent Betz.Lusk testified fur-ther that the Betz practice of requiring applications was not followedas to the lemon department because respondent Betz did not haveregular lemon packers of its own available at that time.Dolly ArmstrongandMeretta Millerwere employed by respond-ent Sierra for about 10 and 15 years, respectively.Armstrong isthe Union's vice president and Miller is one of its charter members.They were laid off with the other employees when the orange de-partment closed down on August 31, and expected to be recalledwhen it reopened.Prior to the reopening of the orange department,Armstrong and Miller were not notified that it was necessary toapply to Lusk in order to secure reinstatement and accordingly didnot do so.On January 10, 1938, when they learned that the depart-ment had reopened they went to the packing house and applied toLusk for reinstatement, but were told that they had applied too lateand that all the jobs were filled.Although Lusk promised to callthem when he had openings, and "new" employees were admittedlyhired during the season, Armstrong and Miller were never reinstated.In view of the respondents' hostility to the Union, the facts men-tioned above showing discrimination against persons identified withtheUnion, Armstrong's and Miller's activity therein, their long-standing employment with respondent Sierra, the change in theusualmethod of reinstating employees without notifying them,Armstrong's and Miller's application on January 10, 1938, and theemployment of "new" help thereafter, we find that the respondentsby failing to reinstate Armstrong and Lewis on and after January10, 1938, discriminated with respect to their hire and tenure of em-ployment, thereby discouraging membership in the Union and inter-fering with, restraining, and coercing their employees in the exer-cise of rights guaranteed in Section 7 of the Act.Both Armstrong and Miller desire to be reinstated.Anna Jessemarnwas employed in the orange department about 7years and had always been recalled after the lay-offs.When theorange house closed down, in August 1937, she was in charge of theorange graders.Jesseman was one of the first employees to join theUnion, and was active in soliciting the employees in her departmentto join it.Jesseman learned, through rumor, that respondent Betz was goingto supervise the work in the orange department when it reopened.On December 20, therefore, she sent a letter to Lusk applying for ajob, ' and received a reply on December 27 advising her to see Lusk SIERRA MADRE-LAMANDA CITRUS ASSOCIATION179in January at the orange house.On January 6 Jesseman saw Lusk,who told her to report for work on January 10. On January 7,however, Lusk and Brown went to Jesseman's home and told her notto report.It will be recalled that the reinstatement of Siebold, acharging employee, was rescinded in the same manner and on thesame day. Jesseman asked Lusk whether her union activity wasthe cause of her loss of employment. Lusk denied that it was. Luskinformed her also that she was a good worker. The respondents havenot reinstated Jesseman although they have hired new help.Lusk testified that Gelker informed him that Gelker was sendingfour or five of respondent Betz's orange graders to the orange depart-ment "as he thought starting this new job we should make a goodimpression."Gelker did not testify.This was not a "new job" since,as noted, respondent Betz had an orange-packing' contract withrespondent Sierra for the 1937 season. Indeed Webber testified thatrespondent Sierra renewed this contract in part because of the favor-able impression which respondent Betz had already made.In view of the respondents' hostility to the Union and their priorelimination of other active union members from respondent Sierra'spacking houses, Jesseman's activity in the Union, her long-standingemployment with respondent Sierra, the incredible explanation forrevoking her reinstatement, and the employment of new help after theorange department reopened, we find that the respondents by failingto reinstate Jesseman on and after January 10, 1938, have discrimi-nated with respect to her hire and tenure of employment, therebydiscouraging membership in the Union and interfering with, restrain-ing, and coercing their employees in the exercise of rights guaranteedin Section 7 of the Act.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondents set forth in Section IV above,occurring in connection with the operations of the respondents de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.VI. THE REMEDYHaving found that the respondents have engaged in unfair laborpractices, we will order them to cease and desist therefrom and totake certain affirmative action designed to effectuate the policies ofthe Act.We have found that respondent Sierra discriminated in regardto the hire and tenure of employment of Charles Lalla; and that 180DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe respondents discriminated in regard to the hire and tenure ofemployment of Philip Somerlott, John Schofield, Florence Tennery,Harold Imray, Harold Siebold, May Mutza, Edith Stein, LaVereImray, Dorothy Lewis, Dolly Armstrong, Meretta Miller, and AnnaJesseman.Accordingly, we will order respondent Sierra to offerCharles Lalla reinstatement to his former or substantially equiva-lent position, and to make him whole for anyloss sufferedby reasonof the discrimination by payment to himof a sumof money equalto that which he would normally have earnedas wagesfrom thedate of discharge to the date of suchofferof reinstatement, lesshis net earnings,38 if any, during such period, and we will orderthe respondents to offer Philip Somerlott, John Schofield, FlorenceTennery, Harold Imray, Harold Siebold, May Mutza, Edith Stein,LaVere Imray, Dorothy Lewis, Dolly Armstrong, Meretta Miller,and Anna Jesseman reinstatement to their former or substantiallyequivalent positions, and to make them whole for any loss sufferedby reason of the discrimination by payment to them of a sum ofmoney equal to that which each would normally have earned aswages from the date of discharge or failure of reinstatement to thedate of the offer of reinstatement, less his net earnings,39 if any,during such period.The offer of reinstatement shall be effected in the followingmanner:All employees hired during or after the discharges orfailures of reinstatement here in question, shall, if necessary toprovide employment for those to be offered reinstatement, be dis-missed.If, thereupon; by reason of a reduction in force there isnot sufficient employment immediately available for the remainingemployees, including those to be offered reinstatement, all availablepositions shall be distributed among such remaining employees inaccordance with the respondents' usual method of reducing theirforce,without discrimination against any employee because of hisunion affiliation or activities, following a system of seniority to suchextent as has heretofore been applied in the conduct of the respond-ents' business.Those employees remaining after such distribution,33By "net earnings"Ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfultermination of employment and the consequent necessity of his seeking employment else-whereSeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpentersand Joiners of America, Lumber and Sawmill Workers Union,Local 2590,8 N. L. R. B. 440.Monies received for work performed upon Federal, State, county, municipal, or other work-relief projects are not considered earnings, but, as provided below in the Order, shall bededucted from the sum due the employee,and the amount thereof shall be paid over to theappropriate fiscal agency of the Federal,State, county,municipal,or other government orgovernments which supplied the funds for said work-relief projects.SeeRepublic SteelCorp. v. N. L R. B.,107 F. (2d) 472 (C. C. A 3), enf'gMatter of Republic Steel Corpora-tionandSteelWorkersOrganizing Committee,9N. L. R B. 219.39 See footnote 38,supra. SIERRA MADRE-LAMANDA CITRUS ASSOCIATION181for whom no employment is immediately available, shall be placedupon a preferential list prepared in accordance with the principlesset forth in the previous sentence,and shall thereafter,in accordancewith such list, be offered employment in their former or substan-tially equivalent positions,as such employment becomes availableand before other persons are hired for such work.Upon the basis of the foregoing findings of fact and upon theentire record in the proceeding, the Board makes the following:CONCLUSIONS OF LAW1.Respondent Sierra and respondent Betz are employers of theemployees here involved within the meaning of Section 2 (2) ofthe Act.2.Citrus Packing House Workers Union,Local No. 20766, is alabor organization, within the meaning of Section 2 (5) of the Act.3.The individuals employed in respondent Sierra's packing housesat Pasadena,California, are employees, within the meaning of Sec-tion 2(3) of the Act.4.Respondent Sierra, by discriminating in regard to the hire andtenure of employmentof Charles Lalla, therebydiscouraging mem-bership in a labor organization, has engaged in and is engaging inunfair labor practices,within themeaning of Section 8(3) of theAct.5.Respondent Sierra and respondent Betz, by discriminating inregard to the hire and tenure of employment of Philip Somerlott,John Schofield,Florence Tennery, Harold Imray, Harold Siebold,May Mutza,Edith Stein,LaVere Imray, Dorothy Lewis, Dolly Arm-strong,MerettaMiller, and Anna Jesseman, thereby discouraging,have engaged in and are engag-ing in unfair labor practices,within the meaning of Section 8 (3) ofthe Act.6.The respondents,by interfering with, restraining,and coercingtheir employees in the exercise of rights guaranteed in Section 7 of theAct, have engagedin and areengagingin unfair labor practices,within the meaning of Section 8 (1) of the Act.7.The aforesaid unfair labor practices are unfair labor-practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the foregoingfindings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National LaborRelationsAct, the National LaborRelationsBoard hereby orders that the re-spondents Sierra Madre-Lamanda Citrus Association,and Benjamin283034-41-vol 23-i 3 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDH. Betz, an individual, doing business as Betz Packing Company, andtheir officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Citrus Packing House WorkersUnion, Local No. 20766, or any other labor organization of theiremployees, by discharging or refusing to reinstate any of their em-ployees, or in any other manner discriminating in regard to theirhire and tenure of employment or any term or condition ofemployment ;(b) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act.2.-Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Respondent Sierra, its officers, agents, successors, and assigns,shall offer to Charles Lalla, and either or both respondents, their offi-cers, agents, successors, and assigns, shall offer to Philip Somerlott,John Schofield, Florence Tennery, Harold Luray, Harold Siebold,May Mutza, Edith Stein, LaVere Imray, Dorothy Lewis, Dolly Arm-strong,Meretta Miller, and Anna Jesseman, ininiediate and full rein-statement to their former or substantially equivalent positions withoutprejudice to their seniority and other rights and privileges, in themanner set forth in the section entitled "The remedy" above, placingthose employees for whom employment is not immediately availableupon a preferential list in the manner set forth in said section andthereafter in said manner offer them employment as it becomesavailable;(b)Respondent Sierra, its officers, agents, successors, and assigns,shall make whole Charles Lalla, and either or both respondents, theirofficers, agents, successors, and assigns, shallmake whole PhilipSomerlott, John Schofield, Florence Tennery, Harold Imray, HaroldSiebold,May Mutza, Edith Stein, LaVere Imray, Dolly Armstrong,MerettaMiller,Dorothy Lewis, and Anna Jesseman, for any lossof pay they may have suffered by reason of the respondents' discrim-ination in regard to their hire and tenure of employment, by pay-ment to each of them, respectively, a sum of money equal to thatwhich each would have earned as wages during the period from thedate of such discrimination to the date of the offer of reinstatement,less his net earnings during such period; deducting, however, fromthe amount otherwise due to said employee, monies received by saidemployee during said period for work performed upon Federal, SIERRA MADRE-LAMANDA CITRUS ASSOCIATION183State, county,municipal,or other work-relief projects;and pay overthe amount so deducted to the appropriate fiscal agency of theFederal,State, county,municipal,or other government or govern-ments which supplied the funds for said work-relief projects;(c)Post immediately notices in conspicuous places in respondentSierra's packing houses at Pasadena,California,and maintain suchnotices for a period of at least sixty(60) consecutive days from thedate of posting, stating : (1) that the respondents will not engagein the conduct from which they are ordered to cease and desist inparagraphs 1 (a) and (b) of this Order; (2) that they will takethe affirmative action set forth in paragraphs 2 (a) and (b) of thisOrder; and(3) that their employees are free to remain or becomemembers of Citrus Packing House Workers Union, Local No. 20766,and that the respondents will not discriminate against any employeebecause of such membership ;(d)Notify the Regional Director for the Twenty-first Regionin writing within ten (10) days from the date of this Order whatsteps the respondents have taken to comply herewith.